Citation Nr: 1543521	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) for the period prior to April 2, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for eczema for the period prior to April 4, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for mild subacromial impingement of the right shoulder with acromioclavicular osteoarthritis for the period prior to April 2, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to February 2008.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for lumbar spine DDD, initially rated as 10 percent disabling; for eczema, initially rated as noncompensable; and for mild subacromial impingement of the right shoulder with acromioclavicular osteoarthritis, initially rated as noncompensable, each effective March 1, 2008.  

In a March 2012 rating decision, the RO granted an initial compensable 10 percent rating for mild subacromial impingement of the right shoulder with acromioclavicular osteoarthritis, effective March 1, 2008.

In August 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the Board in Washington, D.C. The transcript of that hearing has been associated with the claims file and has been reviewed.  In February 2013, the Board remanded these matters for additional development. 

In a July 2013 rating decision, the Appeals Management Center, in Washington, D.C., granted a higher 20 percent rating for lumbar spine DDD (previously characterized as multilevel DDD and spondylosis of the lumbar spine), effective April 2, 2013; a higher 10 percent rating for eczema, effective April 4, 2013; and a higher 20 percent rating for mild subacromial impingement of the right shoulder with acromioclavicular osteoarthritis, effective April 2, 2013.  

In August 2013, additional medical evidence was received from the Veteran.  In a June 2015 appellant's post-remand brief, the Veteran's representative waived initial RO consideration of this evidence. 

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Pursuant to the prior remand instructions, the Veteran was afforded a VA examination in April 2013 to address the severity of his service-connected right shoulder disability.  Thereafter, in August 2013, the Veteran submitted private medical records from the Greater Metropolitan Orthopaedic Institute showing that he underwent right shoulder surgery in May 2013 with subsequent physical therapy.  This evidence shows that there was a change in the nature of the Veteran's right shoulder disability after his April 2013 VA examination.  Therefore, a new VA examination to address the current severity of his service-connected right shoulder disability is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the claims for higher initial ratings for the Veteran's service-connected lumbar spine disability and eczema, while the Veteran was afforded VA examinations in April 2013, the VA examiners failed to provide the requested opinion as to whether either disability caused marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.   In this regard, the examiners' opinions that the Veteran is capable of sedentary type employment, without providing a basis for such conclusion, is an incomplete opinion.  As such, a supplemental opinion from each of the April 2013 VA examiners is warranted.  

Lastly, the Board notes that evidence submitted by the Veteran shows that, since December 2012, he has received treatment from private physicians, as well as surgery, for his service-connected right shoulder disability.  In addition, records from Walter Reed National Military Medical Center obtained pursuant to the Board's February 2013 remand instructions are only dated through December 2012.  Therefore, on remand, the Veteran should be requested to submit a copy of all outstanding pertinent medical records or authorize VA to request them. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release of information forms from the Veteran where necessary, procure any VA or non-VA medical records not already in the claims file relating to recent treatment and any surgery for his service-connected right shoulder disability from December 2012 to the present as well as any treatment for his service-connected lumbar spine and eczema disabilities.  The Board is particularly interested in all medical records from December 2012 to the present from the Greater Metropolitan Orthopaedic Institute, the hospital where surgery was performed on the Veteran's right shoulder in May 2013, and subsequent physical therapy.  In addition, all outstanding records of pertinent treatment received from the Walter Reed National Military Medical Center in Bethesda, Maryland since December 2012.  The Veteran should be advised that in the alternative, he may obtain and submit those records.

2.  Forward the claims folder to the VA examiners who conducted the April 2013 VA spine examination and the VA skin disease examinations for supplemental opinions. Request that each of the examiners review the claims file again and make a notation to that effect in the record.  Each examiner should specifically render an opinion as to whether either disability causes (or both together cause) marked interference with employment, or the need for frequent periods of hospitalization or otherwise preclude(s) the Veteran from engaging in substantially gainful employment.  The examiner must describe the disability's functional impairment and how that impairment impacts physical and sedentary employment.  If it is concluded that the Veteran is able to engage in sedentary employment, the examiner must explain what kind of sedentary work could be performed, considering the Veteran's educational background and prior work history in conjunction with his service-connected disability or disabilities.  

If either April 2013 VA examiners is not available, the claims files should be provided to, and reviewed by, another physician with sufficient expertise to provide the requested opinion.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinion.  The examiner(s) should clearly set forth the rationale for the comments and opinions expressed.

3.  Also, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file must be made available to the examiner, and a notation to the effect that this record review took place should be included in the evaluation report.   All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.  The examiner should also:

a) conduct range of motion testing of the Veteran's right shoulder (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b) discuss the presence (including degree) or absence of ankylosis (favorable or unfavorable) of the Veteran's right shoulder. 

c) discuss the presence (including degree) or absence of malunion, deformity, fibrous union, nonunion, or loss of the head of the Veteran's right humerus-as well as any dislocation of the Veteran's right scapulohumeral joint. 

d) discuss the presence (including degree) or absence of indicate whether there is dislocation, malunion, or non-union with loose movement of the Veteran's right clavicle or scapula.

e) the examiner should describe functional impairments as they affect the Veteran's employment.

4.  Then, review the claims files and ensure that the above development actions have been conducted and completed to the extent possible.  Readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are required to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

